      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 1 of 17 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PHILADELPHIA INDEMNITY                                )
INSURANCE COMPANY,                                    )
                                                      )
                       Plaintiff,                     )
       v.                                             )    Civil Action No.
                                                      )
LEWIS PRODUCE MARKET NO. 2 INC,                       )
LEWIS PRODUCE MARKET, INC., and                       )
OSCAR ABUNDES,                                        )
                                                      )
                       Defendants.                    )


                     COMPLAINT FOR DECLARATORY JUDGMENT

       NOW COMES the Plaintiff, PHILADELPHIA INDEMNITY INSURANCE COMPANY,

by and through its counsel, and for its Complaint for Declaratory Judgment against Defendants,

LEWIS PRODUCE MARKET NO. 2 INC, LEWIS PRODUCE MARKET, INC., and OSCAR

ABUNDES states as follows:

                                        INTRODUCTION

       1.      This is a declaratory judgment action wherein PHILADELPHIA INDEMNITY

INSURANCE COMPANY (“Philadelphia”) seeks a declaration that it has no duty to defend, to

advance defense costs or to indemnify the Defendants herein in connection with the lawsuit

captioned Oscar Abundes, individually and on behalf of all others similarly situated v. Lewis

Produce Market, Inc., Case Number 2021-CH-00000042 filed on February 1, 2021 in the Circuit

Court of Lake County, Illinois, Chancery Division (the “Abundes Lawsuit”).

       2.      Plaintiff PHILADELPHIA is a Pennsylvania corporation with its principal place of

business in Pennsylvania.

       3.      Defendant LEWIS PRODUCE MARKET NO. 2 INC (“Market No. 2”) is an

Illinois corporation with its principal place of business in Waukegan, Illinois.
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 2 of 17 PageID #:2




          4.    Upon information and belief, defendant LEWIS PRODUCE MARKET, INC.

(“Lewis Inc.”) is an Illinois corporation with its principal place of business in Waukegan, Illinois.

          5.    Upon information and belief, Defendant OSCAR ABUNDES (“Abundes”) is an

Illinois citizen who resides within the jurisdiction of the Northern District of Illinois. As the named

plaintiff in the Abundes Lawsuit, Abundes is a necessary party to the relief sought herein and is

named as a party solely in order to secure an adjudication binding upon him and others similarly

situated for whom he is seeking relief in the Abundes Lawsuit with regard to the matters alleged

herein.

          6.    Pursuant to 28 U.S.C. § 1332(a), this Court has subject matter jurisdiction over this

dispute because there is complete diversity between the plaintiff and the defendants herein, and

the amount at issue exceeds $75,000, exclusive interest and costs.

          7.    Further, pursuant to 28 U.S.C. § 1391, venue is proper in this District because the

defendants are doing business in this District, and this matter arises out of the Abundes Lawsuit

which is pending in this District.

                          BACKGROUND STATEMENT OF FACTS

          8.    Philadelphia issued a claims-made Private Company Protection Plus Insurance

Policy No. PHSD1519358, to Market No. 2 with a Policy Period of February 2, 2020 to February

2, 2021 (the “2020 Policy”). A true and correct copy of the 2020 Policy with premium information

redacted is attached hereto as Exhibit A.

          9.    Philadelphia issued a claims-made Private Company Protection Plus Insurance

Policy No. PHSD1608469, to Market No. 2 with a Policy Period of February 2, 2021 to February

2, 2022 (the “2021 Policy”) (collectively with the 2020 Policy, the “Policies”). A true and correct

copy of the 2021 Policy with premium information redacted is attached hereto as Exhibit B.

          10.   On July 19, 2021, Philadelphia (through counsel) issued a letter to a representative
                                                  2
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 3 of 17 PageID #:3




of both Lewis Inc. and Market No. 2 setting forth its position that there was no coverage for the

Abundes Lawsuit under the Policies. A true and correct copy of the letter from Philadelphia’s

counsel, with redactions out of an abundance of caution to preserve attorney client privilege, is

attached as Exhibit C.

                                       The Abundes Lawsuit

        11.     The Complaint filed in the Abundes Lawsuit on February 1, 2021 against Lewis

Inc. does not name Market No. 2 as a defendant. A true and correct copy of the original complaint

filed in the Abundes Lawsuit (the “Complaint”) is attached as Exhibit D.

        12.     In the Complaint Abundes alleged that he was “employed by the Defendant at one

of its facilities in Waukegan, Illinois” from approximately October 2019 to December 2019, and

further alleged that he was required to provide biometric scans to Lewis Inc. each time he clocked

in and out of a shift.

        13.     The Complaint asserted that Lewis Inc. collected and used the biometrics of

Plaintiff and the other class members in order to track their time at work, but failed to comply with

BIPA’s mandates regarding the retention and destruction of biometric data.

        14.     The Complaint contains a sole cause of action seeking to establish Lewis Inc.’s

liability for the alleged violation of the Illinois Biometric Information Privacy Act, 740 ILCS §

14/1, et seq. (“BIPA”).

        15.     The Complaint sought to certify a class defined as “[a]ll individuals whose

biometrics were captured, collected, stored, used, transmitted, or disseminated by or on behalf of

Defendant within the state of Illinois at any time within the applicable limitations period.”

        16.     On behalf of himself individually and the Class, in his Complaint Abundes sought:

(1) declaratory relief; (2) injunctive and equitable relief as is necessary to protect the interests of

Abundes and the Class by requiring Lewis Inc. to comply with BIPA; (3) statutory damages of
                                                  3
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 4 of 17 PageID #:4




$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §14/20(2); (4)

statutory damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS § 14/20(1);

and (5) reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS §

14/20(3); (6) pre-judgment and post-judgment interest.

       17.     A First Amended Complaint was filed in the Abundes Lawsuit on May 14, 2021

against Lewis Inc. and did not name Market No. 2 as a defendant. A true and correct copy of the

first amended complaint filed in the Abundes Lawsuit (the “First Amended Complaint”) is

attached as Exhibit E.

       18.     The First Amended Complaint asserted many of the same factual allegations as the

Complaint but: (1) does not include allegations regarding the Defendant’s failure to obtain written

releases or informed consent from the Plaintiffs; and (2) Abundes now alleges that his

“employment with Defendant ended in 2014.”

       19.     The First Amended Complaint alleged that Lewis Inc. “collected and used the

biometrics of Plaintiff and other Class members in order to track their time at work.”

       20.     The First Amended Complaint alleged that Lewis Inc. violated Section 15(a) of

BIPA by failing to: (a) establish a publicly available retention schedule detailing the length of time

for which the biometrics are stored and/or guidelines for permanently destroying the biometrics;

and (b) destroy Plaintiff’s and the other Class members’ biometrics within three years of Plaintiff’s

and other Class members’ termination dates.

       21.     The First Amended Complaint further seeks to certify a class defined as “[a]ll

individuals whose biometrics were possessed by Defendant within the state of Illinois at any time

within the applicable limitations period.”

       22.     In the First Amended Complaint Abundes individually and the Class sought: (1)

declaratory relief; (2) injunctive and equitable relief as is necessary to protect the interests of
                                                  4
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 5 of 17 PageID #:5




Plaintiff and the Class by requiring Lewis Inc. to comply with BIPA; (3) statutory damages of

$5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §14/20(2); (4)

statutory damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS § 14/20(1);

and (5) reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740 ILCS §

14/20(3); (6) pre-judgment and post-judgment interest.

       23.     A Second Amended Complaint was filed in the Abundes Lawsuit on July 16, 2021

which named Market No. 2 as the only defendant. A true and correct copy of the second amended

complaint filed in the Abundes Lawsuit (the “Second Amended Complaint”) is attached as

Exhibit F.

       24.     The Second Amended Complaint asserts many of the same factual allegations as

the Complaint and First Amended Complaint, but is directed against Market No. 2 rather than

Lewis Inc.

       25.     The Second Amended Complaint alleges that Market No. 2 “collected and used the

biometrics of Plaintiff and other Class members in order to track their time at work but failed to

comply with BIPA’s mandates regarding the retention and destruction of biometric data.”

       26.     The Second Amended Complaint alleges that Market No. 2. violated Section 15(a)

of BIPA by failing to: (a) develop a publicly available biometric retention and destruction policy;

and (b) destroy Plaintiff’s and the other Class members’ biometrics within three years of Plaintiff’s

and other Class members’ termination dates.

       27.     The Second Amended Complaint further seeks to certify a class defined as “[a]ll

individuals whose biometrics were possessed by Defendant within the state of Illinois at any time

within the applicable limitations period.”

       28.     In the Second Amended Complaint Abundes individually and the Class seeks: (1)

certification of the class and appointment of Abundes as class representative and his counsel as
                                                 5
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 6 of 17 PageID #:6




class counsel; (2) a declaration that Market No. 2’s conduct violates BIPA; (3) injunctive and

equitable relief as is necessary to protect the interests of Plaintiff and the Class by requiring Market

No. 2 to comply with BIPA; (4) statutory damages of $5,000 for each intentional and/or reckless

violation of BIPA pursuant to 740 ILCS §14/20(2); (5) statutory damages of $1,000 for each

negligent violation of BIPA pursuant to 740 ILCS § 14/20(1); (6) reasonable attorneys’ fees and

costs and other litigation expenses pursuant to 740 ILCS § 14/20(3); (7) pre-judgment and post-

judgment interest; and (8) such further and other relief as the Court deems just and equitable.

                                             The Policies

       29.      The 2020 Policy incepted on February 2, 2020 and expired on February 2, 2021.

       30.      The 2021 Policy incepted on February 2, 2021 and expires on February 2, 2022.

       31.      The Policies were issued to “Lewis Produce Market No. 2 Inc” which is the entity

identified as the “Named Insured” on the Policies’ Declarations.

       32.      Of the Coverage Parts provided in the Private Company Protection Plus form,

Market No. 2 purchased coverage solely under Part 2, the Employment Practices Liability

Insurance (the “EPL Insurance”).

       33.      The Policies each provide a $500,000 Limit of Liability for all Loss on account of

all Claims for each Policy Period under Part 2, the EPL Insurance, as modified by the INCREASE

LIMIT OF LIABILITY AMENDATORY ENDORSEMENT, PI-PRD-39 (09/02).

       34.      Each of the Policies is subject to a $25,000 Retention for each claim.

             COUNT I - DECLARATORY JUDGMENT UNDER 28 USC § 1331

     LEWIS INC. IS NOT AN “INSURED” UNDER THE POLICIES AND THE
  COMPLAINT AND FIRST AMENDED COMPLAINT IN THE ABUNDES LAWSUIT
         DO NOT CONSTITUTE A “CLAIM” UNDER THE POLICIES

       35.      Philadelphia repeats and realleges Paragraphs 1 to 34 as paragraph 35 as if set forth

fully herein.
                                                   6
     Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 7 of 17 PageID #:7




       36.     Under Part 4, COMMON POLICY DEFINITIONS, Item H., the Policies define

“Insured” to mean “the Private Company and Individual Insured,” and under Part 4., Item L., the

Policy defines “Private Company,” in pertinent part to mean “1. The Named Corporation, and 2.

Any Subsidiary.”

       37.     The term “Named Corporation” is defined under Part 4, Item K. of the Policies to

mean “the first entity named in Item 1 of the Declarations Page.”

       38.     The first entity named under the Policies’ Declarations Page is “Lewis Produce

Market No. 2 Inc”.

       39.     Under Part 4, COMMON POLICY DEFINITIONS, Section H., as amended by the

Private Company Enhancement Endorsement (PI-PRD 126 (04/19)) (the “PC Endorsement”), the

Policies define “Subsidiary” to mean:

       1.      any entity other than a partnership or joint venture of which the Named
               Corporation owns on or before the inception of the Policy Period more than
               50% of the issued and outstanding voting stock either directly, or indirectly
               through one or more of its Subsidiaries or the right to elect, appoint or
               designate more than 50% of such entity’s board of directors, trustees, or
               managers and which is set forth in the Application;

       2.      any entity other than a partnership or joint venture which becomes a
               Subsidiary during the Policy Period and whose assets total less than 40% of
               the total consolidated assets of the Named Corporation as of the inception
               date of this Policy Period;

       3.      any entity other than a partnership or joint venture which becomes a
               Subsidiary during the Policy Period other than a corporation described in
               paragraph 2. above, but only upon the condition that within 90 days of its
               becoming a Subsidiary, the Named Corporation shall have provided the
               Underwriter with full particulars of the new Subsidiary and agreed to any
               additional premium and/or amendment of the provisions of this Policy
               required by the Underwriter relating to such new Subsidiary. Further,
               coverage as shall be afforded to the new Subsidiary is conditioned upon the
               Named Corporation paying when due any additional premium required by
               the Underwriter relating to such new Subsidiary.

               Any entity other than a partnership or joint venture becomes a Subsidiary
               when the Named Corporation owns more than 50% of the issued and
                                                 7
      Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 8 of 17 PageID #:8




               outstanding voting stock, either directly, or indirectly through one or more
               of its Subsidiaries. An entity ceases to be a Subsidiary when the Named
               Corporation ceases to own more than 50% of the issued and outstanding
               voting stock, either directly, or indirectly through one or more of its
               Subsidiaries. Coverage for Claims made against any Subsidiary or the
               Individual Insureds of any Subsidiary shall only apply to Wrongful Acts of
               such Subsidiary or the Individual Insureds of such Subsidiary occurring
               after the effective time that such Subsidiary became a Subsidiary. If before
               or during the Policy Period an entity ceases to be a Subsidiary, then
               coverage for such Subsidiary shall remain in force, but only for Claims
               made during the Policy Period for Wrongful Acts occurring prior to the time
               that such Subsidiary ceased to be a Subsidiary.

       40.     Lewis Inc. is not the “Named Corporation” nor is it a “Subsidiary” of Market No.

2.

       41.     As Lewis Inc. is neither the “first entity named in Item 1 of the Declarations Page”;

nor does it constitute a “Subsidiary” as defined by the Policies, Lewis Inc. is not an “Insured”

under the Policies.

       42.     Under Part 4, COMMON POLICY DEFINITIONS, Item B., as amended by the PC

Endorsement, the Policies define “Claim,” in pertinent part, to mean:

       1.      a written demand for monetary or non-monetary relief;

       2.      a judicial or civil proceeding commenced by the service of a complaint or
               similar pleading;

       3.      a criminal proceeding commenced by a return of an indictment;

       4.      a formal administrative or regulatory proceeding commenced by the filing
               of a notice of charges, formal investigation order or similar document,
               including, but not limited to, proceedings before the Equal Employment
               Opportunity Commission or any similar governmental agency;

       5.      an arbitration or mediation or other alternative dispute resolution
               proceeding if the Insured is obligated to participate in such proceeding or
               if the Insured agrees to participate in such proceeding, with the
               Underwriter’s written consent, such consent not to be unreasonably
               withheld;

       6.      solely with respect to Part 3 (Fiduciary Liability Insurance), a written
               notice of commencement of an investigation by the Department of Labor
               or the Pension Benefit Guaranty Corporation;
                                                 8
     Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 9 of 17 PageID #:9




              against an Insured for a Wrongful Act, including any appeal therefrom; or

       7.     a written request received by an Insured to toll or waive a statute of
              limitations, relating to a potential Claim as described above.

              However, Claim shall not include a labor or grievance proceeding
              pursuant to a collective bargaining agreement.

              A claim shall be considered made when an Insured first receives notice of
              the Claim.

       43.    Under Part 4, COMMON POLICY DEFINITIONS, Item B., as amended by the PC

Endorsement, DEFINITION OF CLAIM BROADENED TO INCLUDED EXTRADITION AND

SUBPOENA, “Claim” is amended to further include the following:

       8.     an official request for Extradition;

       9.     solely when used in reference to the coverage provided by INSURING
              AGREEMENT A., INDIVIDUAL LIABILITY COVERAGE, any service
              of a subpoena or similar written request upon an Individual Insured
              compelling witness testimony or document production in connection with
              the matters described Paragraphs B 1. through B. 8 above or with any
              equivalent action against a Private Company or Outside Entity, in which
              case, the Underwriter will pay the Defense Costs incurred solely by such
              Individual Insured in responding to such subpoena or written request.

       44.    As noted above, in order to constitute a Claim, “a written demand for monetary or

non-monetary relief” and “a judicial or civil proceeding commenced by the service of a complaint

or similar pleading” must be “against an Insured for a Wrongful Act[.]”

       45.    The Complaint and the First Amended Complaint in the Abundes Lawsuit name as

a defendant only Lewis Inc., and not an Insured.

       46.    Therefore, neither the Complaint nor the First Amended Complaint in the Abundes

Lawsuit constitute a Claim under the Policies.

       47.     In addition, under Part 2, the EPL Insurance, Section I., INSURING

AGREEMENT, the Policy provides that “[t]he Underwriter shall pay on behalf of the Insured,

Loss from Claims made against the Insured during the Policy Period (or, if applicable, the

                                                 9
     Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 10 of 17 PageID #:10




Extended Reporting Period), and reported to the Underwriter pursuant to the terms of this Policy,

for an Employment Practice Act.”

        48.     As noted above, the Complaint and the First Amended Complaint in the Abundes

Lawsuit do not constitute a Claim under the Policies for an “Employment Practice Act,” because

the Complaint and the First Amended Complaint in the Abundes Lawsuit do not name an Insured

as a defendant and therefore are not “made against an Insured . . . .”

        49.     As a result, coverage is not available under the Policies for the Complaint and the

First Amended Complaint filed in the Abundes Lawsuit on the grounds that the EPL Insurance’s

Insuring Agreement, under Part 2, Section I., is not triggered because there is no “Claim[] made

against the Insured . . . .”

        50.     Accordingly, Philadelphia has no duty under the Policies to defend, to advance

defense costs or to indemnify any of the Defendants herein in connection with the Complaint and

the First Amended Complaint filed in the Abundes Lawsuit.

        51.     Defendants, however, deny that Philadelphia has no duty under the Policies to

defend, to advance defense costs or to indemnify any of the Defendants herein in connection with

the Complaint and the First Amended Complaint filed in the Abundes Lawsuit.

        52.     An actual controversy exists between the parties and this Court is vested with the

power to declare the rights and liabilities of the parties hereto and to give such other and further

relief as it deems necessary under the facts and circumstances.

        WHEREFORE, Philadelphia Indemnity Insurance Company respectfully requests this

Honorable Court to issue an order:




                                                 10
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 11 of 17 PageID #:11




       (a)      declaring that Philadelphia has no duty under the Policies to defend, to advance

                Defense Costs or to indemnify Defendants in connection with the Complaint and

                the First Amended Complaint filed in the Abundes Lawsuit; and

       (b)      awarding Philadelphia such other and further relief as the Court may deem just and

                proper.

             COUNT II – DECLARATORY JUDGMENT UNDER 28 USC § 1331

 THE ABUNDES LAWSUIT IS NOT A CLAIM MADE DURING THE 2020 POLICY’S
  POLICY PERIOD NOR DID AN INSURED PROVIDE PIIC WITH A NOTICE OF
      CIRCUMSTANCES DURING THE 2020 POLICY’S POLICY PERIOD

       53.      Philadelphia repeats and realleges Paragraphs 1 to 52 as paragraph 53 as if set forth

fully herein.

       54.      The Policies are both written on a “claims made and reported” basis.

       55.      The Declarations of the Policies provide in pertinent part:

       EXCEPT TO SUCH EXTENT AS MAY OTHERWISE BE PROVIDED HEREIN,
       THIS POLICY IS WRITTEN ON A CLAIMS MADE BASIS AND COVERS
       ONLY THOSE CLAIMS FIRST MADE DURING THE POLICY PERIOD AND
       REPORTED IN WRITING TO THE INSURER PURSUANT TO THE TERMS
       HEREIN.

       56.      In addition, under Part 2, Section I., the INSURING AGREEMENTS, Subsection

A., the Policies state, in pertinent part, that coverage is provided for “Loss from Claims made . . .

during the Policy Period, (or if applicable, during the Extension Period).”

       57.      Also, under Part 6, COMMON POLICY CONDITIONS, Section IV.

NOTICE/CLAIM REPORTING PROVISIONS, as amended by the PC Endorsemenet, paragraphs

A. and B. state:

       A.       In the event that a Claim is made against the Insured, the Insured shall, as a
                condition precedent to the obligations of the Underwriter under this Policy,
                give written notice to the Underwriter as soon as practicable after any of the
                directors, officers, governors, trustees, management committee members,

                                                 11
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 12 of 17 PageID #:12




                or members of the Board of Members first become aware of such Claim,
                but, not later than 90 days after the expiration date of this Policy, Extension
                Period, or Run-Off Policy, if applicable.

          B.    If during this Policy Period the CEO, Chairperson of the Board, CFO, or
                General Counsel first becomes aware of any circumstances which may
                subsequently give rise to a Claim being made against any Insured for a
                specific alleged Wrongful Act, and as soon as practicable thereafter, but
                before the expiration or cancellation of this Policy, gives written notice to
                the Underwriter of the circumstances and the reasons for anticipating such
                a Claim, with full particulars as to the Wrongful Act, dates and persons
                involved, then any Claim which is subsequently made against the Insured
                arising out of such Wrongful Act will be considered made during this Policy
                Period.

          58.   As per Part 6, COMMON POLICY CONDITIONS, Section VIII., EXTENSION

PERIOD, there is no Extension Period for the 2020 Policy since the 2020 Policy was neither

canceled nor was there a non-renewal of the 2020 Policy, as evidenced by the issuance of the 2021

Policy.

          59.   The definition of “Claim” states, in relevant part, that a “claim shall be considered

made when an Insured first receives notice of the Claim.”

          60.   On February 19, 2021, counsel for Market No. 2 sent an e-mail to Philadelphia

stating that “[t]he insured received notice from outside counsel fishing for work” and attached a

February 8, 2021 e-mail from Zachary Watters at the Vedder Price firm to Tom Fourkas of Lewis

Inc. in which Mr. Watters advised of the Abundes Lawsuit.

          61.   On February 23, 2021, counsel for Market No. 2. confirmed in an e-mail to

Philadelphia that the February 8, 2021 e-mail from Vedder Price was the “first notice of the claim

or potential claim” to Market No. 2.

          62.   As Market No. 2 did not receive notice of the Abundes Lawsuit until February 8,

2021, the Abundes Lawsuit would in no event be considered a Claim made during the 2020

Policy’s Policy Period.

                                                  12
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 13 of 17 PageID #:13




       63.     In addition, the 2020 Policy’s Part 6, COMMON POLICY CONDITIONS, Section

IV., NOTICE/CLAIM REPORTING PROVISIONS, as amended by the PC Endorsement,

Paragraph 6, AMENDMENTS TO PART 6 - COMMON POLICY DEFINITIONS, Paragraph B.

REPORTING ENHANCEMENTS states in relevant part:

       B.      If during this Policy Period the CEO, Chairperson of the Board, CFO, or
               General Counsel first becomes aware of any circumstances which may
               subsequently give rise to a Claim being made against any Insured for a
               specific alleged Wrongful Act, and as soon as practicable thereafter, but
               before the expiration or cancellation of this Policy, gives written notice to
               the Underwriter of the circumstances and the reasons for anticipating such
               a Claim, with full particulars as to the Wrongful Act, dates and persons
               involved, then any Claim which is subsequently made against the Insured
               arising out of such Wrongful Act will be considered made during this Policy
               Period.

       64.     Section IV. B., permits the CEO, Chairperson of the Board, CFO, or General

Counsel to provide PIIC with a notice of circumstances during the Policy Period which may

subsequently give rise to a Claim being against an Insured for a specific Wrongful Act, such that

a Claim subsequently made against the Insured arising out of such Wrongful Act will be considered

made during the Policy Period.

       65.     However, the Market No. 2’s CEO, Chairperson of the Board, CFO, or General

Counsel did not provide PIIC with a notice of circumstances during the 2020 Policy Period

involving the Wrongful Acts, dates and persons asserted in Abundes Lawsuit.

       66.     As no Claim was made during the 2020 Policy Period and as PIIC was not provided

with a notice of circumstances during the 2020 Policy Period as described in Section IV. B., there

is no coverage under the 2020 Policy for the Abundes Lawsuit.

       67.     Defendants, however, deny that Philadelphia has no duty under the 2020 Policy to

defend, to advance defense costs or to indemnify any of the Defendants herein in connection with

the Abundes Lawsuit.

                                                13
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 14 of 17 PageID #:14




       68.       An actual controversy exists between the parties and this Court is vested with the

power to declare the rights and liabilities of the parties hereto and to give such other and further

relief as it deems necessary under the facts and circumstances.

       WHEREFORE, Philadelphia Indemnity Insurance Company respectfully requests this

Honorable Court to issue an order:

       (a)       declaring that Philadelphia has no duty to defend, to advance defense costs or to

       indemnify any of the defendants in the Abundes Lawsuit under the 2020 Policy; and

       (b)       awarding Philadelphia such other and further relief as the Court may deem just and

       proper.

             COUNT III – DECLARATORY JUDGMENT UNDER 28 USC § 1331

               COVERAGE FOR THE ABUNDES LAWSUIT IS EXCLUDED
                  BY THE 2021 POLICY’S BIOMETRIC EXCLUSION

       69.       Philadelphia repeats and realleges repeats and realleges Paragraphs 1 to 68 as

paragraph 69 as if set forth fully herein.

       70.       The 2021 Policy, under Part 2, Section III, EXCLUSIONS, as amended by the

BIOMETRIC INFORMATION CLAIM EXCLUSION, Endorsement PI-PRD-144 (01/20) (the

“Biometric Exclusion”), provides in relevant part as follows:

       The Underwriter shall not be liable under this Part 2 to make any payment for Loss
       in connection with any Claim made against the Insured:

                                               * * *

       Based upon, arising from, or in any way related to Biometric Information and/or
       any Biometric Information Claim.

       71.       In addition, under Part 2, Section III, DEFINITIONS, as amended by the Biometric

Exclusion, the 2021 Policy provides, in relevant part, as follows:

       Biometric Information means any information used to identify a natural person
       based on an anatomical scan or any record of biological pattern or characteristic,
                                              14
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 15 of 17 PageID #:15




       including but not limited to such natural person’s retina or iris scan, fingerprint,
       voiceprint or any record of hand or face geometry. Biometric Information does
       not include any information that is protected or regulated pursuant to the Health
       Insurance Portability and Accountability Act of 1996.

       Biometric Information Claim means a Claim brought or maintained against an
       Insured for a violation of any federal, state or local law that regulates or restricts
       the collection, storage, use and/or disposal of Biometric Information, including
       violations of any required notifications, disclosures or authorizations related to
       such Biometric Information.

       72.     Each of the complaints filed in the Abundes Lawsuit, including the Second

Amended Complaint, contain a sole cause of action for violation of the “Illinois Biometric

Information Privacy Act.”

       73.     Therefore the Abundes Lawsuit is “based upon, arises from, and is in any way

related to. . . any information used to identify a natural person based on an anatomical scan or any

record of biological pattern or characteristic, including but not limited to such natural person’s

retina or iris scan, fingerprint, voiceprint or any record of hand or face geometry”.

       74.     In addition, the Second Amended Complaint filed in the Abundes Lawsuit is “a

Claim brought or maintained against an Insured for a violation of any federal, state or local law

that regulates or restricts the collection, storage, use and/or disposal of Biometric Information,

including violations of any required notifications, disclosures or authorizations related to such

Biometric Information.”

       75.     Consequently, coverage for the Abundes Lawsuit would be precluded under the

Biometric Exclusion in the 2021 Policy.

       76.     Defendants, however, deny that Philadelphia has no duty under the 2021 Policy to

defend, to advance defense costs or to indemnify any of the Defendants herein in connection with

the Abundes Lawsuit.

       77.     An actual controversy exists between the parties and this Court is vested with the


                                                 15
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 16 of 17 PageID #:16




power to declare the rights and liabilities of the parties hereto and to give such other and further

relief as it deems necessary under the facts and circumstances.

       WHEREFORE, Philadelphia Indemnity Insurance Company respectfully requests this

Honorable Court to issue an order:

       (a)     declaring that Philadelphia has no duty to defend, to advance defense costs or to

       indemnify any of the defendants in the Abundes Lawsuit under the 2021 Policy; and

       (b)     awarding Philadelphia Indemnity Insurance Company such other and further relief

       as the Court may deem just and proper.

             COUNT IV – DECLARATORY JUDGMENT UNDER 28 USC § 1331

                                (PLED IN THE ALTERNATIVE)

   OTHER TERMS, CONDITIONS AND EXCLUSIONS LIMIT COVERAGE UNDER
                 THE POLICIES IN PART OR IN WHOLE

       78.     Philadelphia repeats and realleges repeats and realleges Paragraphs 1 to 77 as

paragraph 78 as if set forth fully herein.

       79.     This Count is pled in the alternative.

       80.     Other terms, conditions and exclusions contained in the Policies may limit or

preclude coverage for the Abundes Lawsuit in part or in whole. These include:

       a.      The Policies’ definition of “Loss” contained in Part 4, COMMON POLICY
               DEFINITIONS, Item J.

       b.      The Policies’ definition of “Damages” contained in Part 4, COMMON
               POLICY DEFINITIONS, Item C.

       c.      The Policies’ Part 6, COMMON POLICY CONDITIONS, Section IV.,
               NOTICE/CLAIM REPORTING PROVISIONS, as amended.

       d.      The Policies’ Part 6, COMMON POLICY CONDITIONS, Section XIX.,
               ALLOCATION.

       e.      The Policies’ INCREASE LIMIT OF LIABILITY AMENDATORY
               ENDORSEMENT, PI-PRD-39 (09/02).
                                                16
    Case: 1:21-cv-04037 Document #: 1 Filed: 07/29/21 Page 17 of 17 PageID #:17




       81.     However, the Defendants deny that coverage does not exist in full for the Abundes

Lawsuit under one or all of the Policies.

       82.     An actual controversy exists between the parties and this Court is vested with the

power to declare the rights and liabilities of the parties hereto and to give such other and further

relief as it deems necessary under the facts and circumstances.

       WHEREFORE, Philadelphia Indemnity Insurance Company respectfully requests this

Honorable Court to issue an order:

       (a)     declaring that Philadelphia Indemnity Insurance Company has no obligations under

       the Policies with respect to the Abundes Lawsuit; and

       (b)     awarding Philadelphia Indemnity Insurance Company such other and further relief

       as the Court may deem just and proper.

                                              PHILADELPHIA INDEMNITY INSURANCE
                                              COMPANY

                                              BY:    /s David Grassmick

                                              David Grassmick (ARDC #6277563)
                                              John C. De Koker III (ARDC# 6292675)
                                              COPE EHLERS, P.C.
                                              221 North Hamlin Ave.
                                              Park Ridge, IL 60068
                                              Telephone: 312-549-9280
                                              Telephone: 312-636-9816
                                              (cell)(working from home with COVID
                                              dgrassmick@copeehlers.com
                                              jdekoker@copeehlers.com




                                                17
